SUMMERS and TATE, JJ.,
concur. Due to the failure of the plaintiffs to apply for rehearing in the court of appeal, by statute the judgment in favor of the defendants has become final, although in our view it is erroneous. However, while the judgment may be res judicata as to the parties as to past payments, it is not res judicata as to persons not parties to these proceedings, Louisiana Civil Service League v. Forbes, 258 La. 390, 246 So.2d 800 (1971), and as to parties it is arguably not res judicata as to future payments, see State v. American Sugar Ref. Co., 108 La. 603, 32 So. 965 (1902), and the recent Firefighters decisions.